 



MONAKER GROUP, INC. 10-K [mkgi-10k_022920.htm]

 

 

 Exhibit 10.62

 

 



THE SYMBOL “[****]” DENOTES PLACES WHERE CERTAIN IDENTIFIED

INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i)

NOT MATERIAL, AND (ii) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE

COMPANY IF PUBLICLY DISCLOSED

  

 

1

 

 

EMPLOYMENT AGREEMENT

(Senior Executive Level)

 

 

 

THIS AGREEMENT made as of the 30th day of January 2020 (the "Effective Date").

 

BETWEEN:

 

Monaker Group, Inc.

(the "Company")

 

 

- and -

 

Timothy Sikora

(the "Executive")

 

 

 

WHEREAS the Company is engaged in the ownership and management of travel related
services (the "Business"); and

 

 

WHEREAS the Company desires to employ Executive as defined and as per the duties
set forth in Exhibit A and Executive desires to accept such employment in the
Business, subject to the terms, conditions and covenants herein provided; and

 

 

WHEREAS both parties have agreed to execute, deliver and perform this Agreement;

 

 

 2

 

NOW THEREFORE in consideration of the mutual covenants herein contained and
other good and valuable consideration, the Company and the Executive agree as
follows:

 

POSITION

1.       The Company hereby employs the Executive and the Executive agrees to
dedicate such attention and time as is necessary for him to perform his duties
in the position as set forth in Exhibit A for the Company and will assume the
role on the terms and conditions herein contained. Notwithstanding any other
provision of this Agreement, Executive may continue to conduct business for
other third parties that do not compete with the Company so long as such other
business that is conducted does not interfere with or conflict with Executive’s
duties and responsibilities for the Company. Executive agrees not to use the
Company’s time, material or facilities in performance of his work for such other
third parties.

 

The Executive shall report to the CEO of the Company.

 

The Executive may also be a member of the Board as described in Exhibit A.

 

2.       The Executive shall have such duties and responsibilities consistent
with his position as a senior officer as the CEO shall reasonably determine.
Initially, such duties and responsibilities will include those set forth on
Exhibit B hereto.

 

3.       The Executive shall work when requested out of the Weston, Florida
offices, however, upon agreement with the CEO, the Executive shall have the
option to perform their duties remotely for all or any agreed upon time-period

 

4.       The Executive will agree to work with other Officers including the CEO,
CIO of Monaker Group, Inc. to prepare budgets for the Company, develop sales and
supporting reporting systems, develop new business opportunities assist with
product development, technology development and help to implement the media
programs in an overall effort to aid the corporation in achieving its sales and
operational goals in an efficient and fiscally responsible manner.

 

REMUNERATION

5.Salary

The Executive shall receive a minimum base salary from the Company during his
employment hereunder at the annual rate set forth in Exhibit A. This amount
shall be payable in periodic installments in accordance with the usual payroll
of the Company During the Term hereof (the "Salary"), payable in accordance with
the Company's payroll practices in force from time to time shall be inclusive of
all applicable income, and other taxes and charges that are required by law to
be withheld by the Company or the Executive.

 

6.Bonus

The Executive will be eligible to earn a bonus as described in Exhibit A..

 

7.Stock

The Company wants to incentivize the Executive to improve efficiencies, drive
revenues and lower expenses. The Company shall issue to Executive shares of the
Company’s common stock based upon the requirements as set forth in Exhibit A.
Additionally the Executive will be eligible to participate in the Company’s Plan
for stock options to be set under similar terms and conditions as those of other
senior management. Note – Stock options are only granted when approved by Board.

 

EXPENSES

8.       The Company shall pay all necessary and reasonable business expenses as
approved by the Company’s Chairman which approval shall not be unreasonably
withheld, and which are actually and properly incurred by the Executive in
furtherance of or in connection with the Business, including without limitation,
all business related travel and parking expenses, public relations expenses,
mobile phone expenses, and all business related entertainment expenses (whether
incurred at the Executive's residence, while traveling or otherwise). If any
such expenses are paid in the first instance by the Executive, the Company shall
reimburse him, subject to the receipt by the Company of statements and vouchers
in a form reasonably satisfactory to the Company.

 

VACATION

9.       The Executive shall be entitled to the number of weeks of vacation set
forth in Exhibit A (in addition to the Company national holidays) during each
contract year which he serves hereunder. Such vacation shall be taken at such
time or times as will be mutually agreed between the Executive and the Company.

 

 

 3

 

TERMINATION

10.

(a)

Events of Termination. The Term, the Executive’s Salary and any and all other
rights of the Executive under this Agreement or otherwise as an Executive of the
Company will terminate (except as otherwise provided in section 11):

(i)upon the death of the Executive;

 

(ii)upon the disability of the Executive (as defined in section 11(b))
immediately upon notice from either party to the other;

 

(iii)For Cause (as defined in section 11(c)), immediately upon notice from the
Company to the Executive or at such later time as such notice may specify;

 

(iv)Other than For Cause, Disability or Death, immediately upon notice from the
Company to the Executive or at such later time as such notice may specify;

 

(v)Other than for Good Reason by Executive, immediately upon notice from the
Executive to the Company or at such later time as such notice may specify; or

 

(vi)For Good Reason (as defined in section 11(d)) upon not less than 10 days'
prior notice from the Executive to the Company.

 

(b)Definition of Disability. For the purposes of section 11(a), the Executive
will be deemed to have a "disability" if, for physical or mental reasons, the
Executive is unable to perform the Executive's duties for a period of 60 days
out of 180 days, under this Agreement as determined in accordance with this
section 11(b). The disability of the Executive will be determined by a medical
doctor selected by written agreement of the Company and the Executive upon the
request of either party by notice to the other. If the Company and the Executive
cannot agree on the selection of a medical doctor, each of them will select a
medical doctor and the two medical doctors will select a third medical doctor
who will determine whether the Executive has a disability. The determination of
the medical doctor selected under this section 11(b) will be binding on both
parties.

 

(c)Definition of "For Cause". For the purposes of section 11(a), the phrase "For
Cause" means: (i) the Executive's material breach of this Agreement; (ii)the
Executive’s failure to substantially perform the duties of Chief Financial
Officer as contemplated hereunder; (iii) the Executive's failure to
substantially adhere to any reasonable written Company policy if the Executive
has been given a reasonable opportunity to comply with such policy or cure his
failure to comply; (iv) the misappropriation by the Executive of a material
business opportunity of the Company, including securing any undisclosed personal
profit in connection with any transaction entered into on behalf of the Company;
(v) the misappropriation of any of the Company's funds, property or Confidential
Information; (vi) the commission of material acts of dishonesty, willfully
fraudulent or criminal acts or misconduct, or other willfully wrongful acts or
omissions materially adversely affecting the Company; (vii) the conviction of,
the indictment for or its procedural equivalent or the entering of a guilty plea
or plea of no contest with respect to any felony.



(d)Definition of "For Good Reason." For the purposes of section 11(a), the
phrase "For Good Reason" means the occurrence of any of the following for any
reason (i) a significant reduction of the Employee’s duties, position or
responsibilities relative to the Employee's duties, position or responsibilities
in effect immediately prior to such reduction, or the removal of the Employee
from such position, duties and responsibilities, or (ii) the Company materially
breaches this Agreement or the performance of its duties and obligations
hereunder and such breach is not cured within a 30-day period following written
notice of such breach from Employee; or (iii) Employee's employment is
terminated in connection with a Change in Control ; or (iv) there is a reduction
by the Company of the Employee's total compensation as in effect immediately
prior to such reduction; or (v) the relocation of the Employee to a facility or
a location more than twenty- five (25) miles from Weston, Florida. "Change in
Control" means (a) any entity or Person not as of the date of this Agreement an
employee, officer or shareholder of the Company becomes either individually or,
pursuant to an express agreement among all of the members of such group, as part
of a "control group" (as such term is used in Section 13(d) of the Securities
Exchange Act of 1934, as amended) the beneficial owner of 50% or more of the
Company’s voting securities or (b) there is a liquidation of all or
substantially all of the Company's assets or the Company dissolves.

 



 

 4

 

(e)Termination Pay. Effective upon the termination of this Agreement for any of
the reasons set forth in section11(a), the Company shall be obligated to pay the
Executive (or in the event of his death, his designated beneficiary as defined
below) the amounts set forth below , as well as all business expenses
recoverable under Section 8. For purposes of this section 11(e), the Executive's
designated beneficiary will be such individual beneficiary or trust, located at
such address, as the Executive may designate by notice to the Company from time
to time or if the Executive fails to give notice to the Company of such a
beneficiary, the Executive's estate. Notwithstanding the preceding sentence the
Company will have no duty, in any circumstances, to attempt to open an estate on
behalf of the Executive, to determine whether any beneficiary designated by the
Executive is alive or to ascertain the address of any such beneficiary, to
determine the existence of any trust, to determine whether any person or entity
purporting to act as the Executive's personal representative (or the trustee of
a trust established by the Executive) is duly authorized to act in that capacity
or to locate or attempt to locate any beneficiary, personal representative, or
trustee.

 

(i)Termination by the Executive For Good Reason. If the Executive terminates
this Agreement For Good Reason, then the Company shall pay Executive his Salary
and other benefits earned or accrued through the date of termination, plus a
severance payment shall be paid to Executive in two equal monthly installments
payable on the first business day of each of the two calendar months immediately
following the effective date of Employee’s termination, each such installment
being in an amount equal to Executive’s monthly salary. Additionally, the
Company shall pay the Executive his Salary and other benefits, including shares,
earned or accrued through the date of termination.

 

(ii)Termination by the Company For Cause. If the Company terminates this
Agreement For Cause, the Company shall pay Executive his Salary and other
benefits earned or accrued through the date of termination.

 

(iii)Termination upon Disability. If this Agreement is terminated by either
party as a result of the Executive's disability, as determined under section
11(a)(ii), the Company shall pay the Executive his Salary and other benefits
earned or accrued through the remainder of the calendar month during which such
termination is effective.

 

(iv)Termination upon Death. If this Agreement is terminated because of the
Executive's death, the Company shall pay Executive’s estate or designated
beneficiary the Executive’s Salary and other benefits earned or accrued through
the date of death.

 

(v)Termination by Company Other than for Cause, Disability or Death. If the
Company terminates this Agreement other than For Cause or for death or
disability, then the Company shall pay Executive his Salary and other benefits
earned or accrued through the date of termination, plus a severance payment
shall be paid to Executive in two equal monthly installments payable on the
first business day of each of the two calendar months immediately following the
effective date of Employee’s termination, each such installment being in an
amount equal to two months Executive’s monthly salary for each year of
employment. Additionally, all shares held in escrow, or subject to vesting
schedules shall accelerate and/or be released, and distributed according to the
terms of relevant escrow agreement as though the vesting/release conditions had
been met in the ordinary course.

 

(vi)Termination by Company after Change In Control Event If the Company
terminates this Agreement within 24 months after a Change In Control event, then
the Company shall pay Executive a severance payment equal to twelve (12) months
salary, plus continue to provide benefits equal to those provided prior to the
Change in Control event for a period of six (6) months. Additionally, all shares
held in escrow, or subject to vesting schedules shall accelerate and/or be
released and distributed according to the terms of the relevant escrow agreement
as though the vesting/release conditions had been met in the ordinary course.

 

(vii)Termination by Executive Without Good Reason. If the Executive terminates
this Agreement without Good Reason, then the Company shall pay Executive his
Salary and other benefits earned or accrued through the date of termination.

 

 

 5

 

CONFIDENTIALITY AND INTELLECTUAL PROPERTY

11.

(a)

All confidential records, material, information and all trade secrets concerning
the business or affairs of the Company obtained by the Executive in the course
of his employment with the Company shall remain the exclusive property of the
Company. During the Executive's employment or at any time thereafter, the
Executive shall not divulge the contents of such confidential records, material,
information or trade secrets to any person, firm or corporation other than to
the Company or the Company’s qualified Executives and following the termination
of his employment hereunder the Executive shall not, for any reason, use the
contents of such confidential records, material, information or trade secrets
for any purpose whatsoever. This Section shall survive the termination of this
Agreement. This section shall not apply to any confidential records, material,
information or trade secrets which as proven by written documentation:

 

(1)is or becomes publicly known through the lawful action of any third party;

 

(2)is disclosed without restriction to the Executive by a third party;

 

(3)is known by the Executive prior to its disclosure by the Company;

 

(4)is subsequently developed by the Executive, independently of records,
material, information and trade secrets supplied to the Executive by the
Company;

 

(5)has been made available by the Company directly or indirectly to a third
party without obligation of confidentiality; or

 

(6)the Executive is obligated to produce as a result of a court order or
pursuant to governmental or other legal action, provided that the Company shall
have been given written notice of such court order or governmental or other
legal action and an opportunity to appear and object.

 

INTELLECTUAL PROPERTY

The Executive agrees that any invention, improvement, discovery, process,
formula, or method or other intellectual property, whether or not patentable or
copyrightable, conceived or first reduced to practice by Executive, either alone
or jointly with others, while performing services hereunder (or, if based on any
of the Company Confidential Information, after the expiration or termination of
the Term) (collectively, “Inventions”) shall belong exclusively to the Company
and the Executive hereby assigns to the Company all title and interest,
including copyright and patent rights, thereto and waives any moral rights which
the Executive may have therein. If the Executive develops, prepares or works on
the design or development of Inventions that are related to the duties to the
Company and specifically to the mission and goals/growth of the Company
including ownership and management of travel services during the Term, the
Executive will keep notes and other written records of such work, which records
shall be kept on the premises of the Company and made available to the Company
at all times for the purpose of evaluation and use in obtaining copyright
protection or as a protective procedure. The Executive will upon request of the
Company, and at the Company's expense, provide a reasonable level of assistance
to the Company with respect to applications for trademarks, copyrights, patents
or other forms of intellectual property protection for work on which the
Executive was involved during the Term. The Executive agrees to execute such
documents as are reasonable and necessary for the purpose of the Company
establishing its right of ownership to such property. Without limiting the
foregoing, Executive further acknowledges that all original works of authorship
by Executive, whether created alone or jointly with others, related to
Executive’s employment with the Company and which are protectable by copyright,
are "works made for hire" within the meaning of the United States Copyright Act,
17 U. S. C. (S) 101, as amended, and the copyright of which shall be owned
solely, completely and exclusively by the Company. Executive hereby irrevocably
designates counsel to the Company as Executive’s agent and attorney-in-fact to
do all lawful acts necessary to apply for and obtain patents and copyrights and
to enforce the Company rights under this Section. This Section shall survive the
termination of this Agreement.

 

Any assignment of copyright hereunder includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as "moral rights" (collectively "Moral Rights"). To the extent
such Moral Rights cannot be assigned under applicable law and to the extent the
following is allowed by the laws in the various countries where Moral Rights
exist, Executive hereby waives such Moral Rights and consents to any action of
the Company that would violate such Moral Rights in the absence of such consent.
Executive agrees to confirm any such waivers and consents from time to time as
requested by the Company.

 

 

 6

 

NON-SOLICITATION

12.       The Executive covenants and agrees with the Company that he shall not,
during the term of his employment hereunder and for a period ending one year
following the date of the termination (for any reason) of his employment:

 

(a)directly or indirectly solicit, interfere with or endeavor to direct or
entice away from the Company any person, firm or company who is or has within
the preceding year been a customer, client, affiliated agency or otherwise in
the habit of dealing with the Company; or

 

(b)Interfere with, entice away or otherwise attempt to induce the termination of
employment of any Executive of the Company.

 

This Section shall survive the termination of this Agreement.

 

NON-COMPETITION

13.       The Executive covenants and agrees with the Company that he will not
(without the prior written consent of the Company which consent will not be
unreasonably withheld) directly or through another person or another entity
during the term of his employment hereunder and for a period of one (1) year
following the date of the termination of his employment, carry on or be engaged
in any business within North America which is competitive with the business of
the Company, however that the non-compete shall terminate in the event of a
termination of employment by Executive for Good Reason or a termination by the
Company other than for Cause or disability and provided, further that under no
circumstances shall Executive disclose Company confidential information.

 

This Section shall survive the termination of this Agreement.

 

INJUNCTIVE RELIEF

14.       The Executive acknowledges and agrees that the agreements and
covenants in sections 12 to 14 are essential to protect the business and
goodwill of the Company and that a breach by the Executive of the covenants in
sections 12 to 14 hereof could result in irreparable loss to the Company which
could not be adequately compensated for in damages and that the Company may have
no adequate remedy at law if the Executive breaches such provisions.
Consequently, if the Executive breaches any of such provisions, the Company
shall have in addition to and not in lieu of, any other rights and remedies
available to it under any law or in equity, the right to obtain injunctive
relief to restrain any breach or threatened breach thereof and to have such
provisions specifically enforced by any court of competent jurisdiction without
the obligation of posting a bond.

 

DISPUTE RESOLUTION PROCEDURE

15.

(a)

The parties shall be free to bring all differences of interpretation and
disputes arising under or related to this Agreement to the attention of the
other party at any time without prejudicing their harmonious relationship and
operations hereunder and the offices and facilities of either party shall be
available at all times for the prompt and effective adjustment of any and all
such differences, either by mail, telephone, or personal meeting, under friendly
and courteous circumstances. Notwithstanding the foregoing, any controversy,
claim, or breach arising out of or relating to this Agreement which the parties
are unable to resolve to their mutual satisfaction shall be resolved in
accordance with subparagraph b below.

(b)As a condition precedent to invoking any other dispute resolution procedure
including litigation, the parties shall attempt in good faith first to mediate
such dispute and use their best efforts to reach agreement on the matters in
dispute. Within five business days of the request of either party, the
requesting party shall attempt to employ the services of a third person mutually
acceptable to both parties to conduct such mediation within five business days
of the mediator's appointment. Unless otherwise agreed upon by the parties
hereto, the parties shall share the cost of the mediator's fees and expenses
equally. If the parties are unable to agree on such third person, then the
requesting party may submit the matter to the nearest office of the American
Arbitration Association for mediation, only, in accordance with the commercial
mediation rules then prevailing. If, on completion of such mediation, the
parties are still unable to agree upon and settle the dispute, then either party
may initiate litigation. This Agreement contains no arbitration clause. Binding
arbitration may only be used upon the mutual agreement of the parties hereto.

 

 

 7

 

SEVERABILITY

16.       The parties acknowledge that the provisions of sections 12 to 14
hereof (the "Restrictive Covenants") are reasonable and valid in geographic and
temporal scope and all other respects. If any court of competent jurisdiction
determines that any of the Restrictive Covenants or any part thereof, is or are
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect, without regard to invalid
portions. If any court of competent jurisdiction determines that any of the
Restrictive Covenants or any part thereof is unenforceable because of the
duration or geographic scope of such provision, such court shall have the power
to reduce the duration or scope of such provision, as the case may be and, in
its reduced form, such provision shall then be enforceable. The Executive
acknowledges that the Company's business extends throughout the geographical
area outlined above and that the geographic scope of the covenants contained
herein is reasonable.

 

INDEMNITY

 

17.       Except for acts of dishonesty, willfully fraudulent or criminal acts
or other willfully wrongful acts or omissions on the part of Executive, the
Company agrees to indemnify and save the Executive harmless from and against any
and all damages, liabilities, claims, costs, including reasonable attorneys’
fees, charges and expenses, including any amount paid to settle any action or
satisfy any judgment, incurred by him in connection with his employment or
incurred by him in respect of any civil, criminal or administrative action or
proceeding to which the Executive is made a party by reason of having been an
officer or Executive of the Company.

 

WHOLE AGREEMENT

18.       This Agreement constitutes and expresses the whole agreement of the
parties hereto with respect to the employment of the Executive by the Company
and with respect to any matters or things herein provided for or hereinbefore
discussed or mentioned with reference to such employment. All promises,
representations, collateral agreements and understandings relative thereto not
incorporated herein are hereby superseded by this Agreement.

 

GENERAL

19.       All notices, request, demands or other communications by the terms
hereof required or permitted to be given by one party to the other shall be
given in writing by personal delivery or by facsimile, addressed to the other
party as follows:

 

  (a) to the Company at: Monaker Group, Inc.       @893 Executive Park Dr      
Suite 201       Weston, FL 33331     Attention: William Kerby     Facsimile No:
(954) 888-9082

 

  (b) to the Executive at: Timothy Sikora       [Removed pursuant to Regulation
S-K Item 601(a)(6)]

 

or such other addresses as may be given by either of them to the other in
writing from time to time.

 

20.         This Agreement shall be governed by and interpreted under the laws
of the State of Florida without regard to principals of conflicts of law.

 

21.All dollar amounts referred to in this Agreement are expressed in U.S. funds.

 

22.(a) This Agreement is personal to the Executive and may not be assigned by
him.    

(b)Except as aforesaid, this Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns,
including, in the case of the Executive, his heirs, executors, administrators
and legal personnel representatives.

 

 8

 

23.Time shall be of the essence of this Agreement and of every part hereof.

 

24.         The parties acknowledge and agree that, except to the extent the
context clearly requires otherwise, the representations, warranties and
covenants set forth herein shall survive the termination or expiration of this
Agreement.

 

25.         The parties acknowledge that each of them has read and understood
this Agreement, and that each of them has been given the opportunity to obtain
independent legal advice in connection with this Agreement and its terms.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.

 

  Monaker Group, Inc.           By: [ex10-62_img001.gif]     William Kerby    
CEO

 

 

 

 

[ex10-62_img002.gif]   [ex10-62_img003.gif]

Witness

 

 

Timothy Sikora

Executive

 

 

 

 9

 

Exhibit A January 30th, 2020

 

 

Executive. Timothy Sikora

 

Section 1. Position

The Position is defined as Chief Information Officer and Chief Operations
Officer (CIO/COO) – Monaker Group Inc. (Company) with the initial
responsibilities as listed on Exhibit B.

 

Section 2. Remuneration

 

(a)       Terms and conditions will include a starting salary will be two
hundred thousand dollars ($200,000) per year, on an exempt basis, payable on a
bi-weekly basis.

 

(b)       Additionally, the Executive will receive insurance that covers
medical, dental, vision and life insurance for himself with 100% of the premiums
paid by the Company, and be eligible for bonus programs commensurate with other
senior executives of Monaker, which are to be determined and implemented within
the first year of employment (from the Effective Date herein).

 

(c)       Executive will receive personal memberships, that are sponsored by the
Company such as IATA, ASTA, and CLIA.

 

Section 3. Stock

1.       Upon the signing of this Employment Agreement, the Executive will
commence with the key duties required to be performed by the CIO / COO. The CIO
/ COO is an integral part of management and operations and must ensure that the
goals / objectives of the corporation are realistic and achievable while at the
same time providing the technical solutions and operational discipline needed to
protect and grow the organization. As an incentive to ensure that the
corporation’s objectives, technical solutions and operational disciplines are
met, the Executive will be incentivized for the structuring and implementation
of processes, technical solutions and operational disciplines and the ultimate
achievement of corporation’s financial objectives.

 

 

Bonus Payments will be made in the form of Cash and/or commons shares at the
option of the executive. Such earned bonuses will be accrued throughout the
quarter and paid within 10 days of the end of each quarter in which the bonus is
achieved. As the first 12 months of operations are the most critical, the bonus
payments are based upon growth and specific targets being achieved during the
first 12 months of operations and span a of key area objectives each being
independent one time target objectives.

 

 

During the first 12 months all shares earned under the bonus program are based
on $2.00 per share pricing. Key bonus objectives are based on four diverse and
challenging roles the CIO / COO is expected to undertake, which include:

 

1.Defining Key Strategies in the following areas:

 

i).Stewardship: Assist with Operator direction, technical solutions and
reporting that support Senior Management.

 

ii). Financial Targets: Be a catalyst for senior management in launching
initiatives and assisting with achieving corporate financial targets such as
EBITDA, Cash Flow or Earnings per share.

 

iii). Evaluation and assistance in defining and implementing ”Key Strategy” in
conjunction with the CEO such that they assist with operations resulting in
clear and fair reporting, and help to provide timely reporting to directors,
institutional/investor relations and providing market clarity to assist with the
common stock price reaching reflective pricing.

 

iv)       Evaluation and assistance in defining and implementing” Key Strategy”
in conjunction with the CEO such that they assist with technical solutions that
advance company objectives.

 

And provided that such efforts above result in Company achieves either

 



-$[****] in gross monthly revenues by June 30th 2020 Or

-$[****] in gross monthly revenues by December 30th 2020 Or



 

 

 10

-The Company achieves an EBIDTA profit in any month up to February 28th 2021.

 

Then with the CEO approval (given at his sole discretion after assessing
achievements), the executive will have a choice of:

 

-a 10,000 share bonus

or

-a $10,000 cash bonus.

 

2.Financial Targets

 

The executive will undertake to assist senior management in meeting their
individual goals and objectives as have previously been established by the
company. To accomplish this both the reporting systems under Stewardship (above)
as well as the diligent review and enforcement of reporting/accountability of
the senior managements financial commitments must be adhered to. In the event
the executive aids senior management in achieving the following key metrics by
specified date defined below:

 

 

 

Re MBE the company achieves:



-Launch of a [****] by March 15th 2020

-Key product content (defined as [****] units of bookable inventory) by December
31st 2020.

-Integration and launch of product with key distributors being defined as a
minimum of [****] companies via [****] not later than July 31st 2020

-Launch of Maupintour website (targeted [****])

-Launch of an integrated Nexttrip.Biz website (targeted by [****])

-Launch of Nexttrip.com website ([****])



 

Then with the CEO approval (given at his sole discretion after assessing
achievements), the executive will have a choice of up to

 

- a 10,000-share bonus

or

- a $10,000 cash bonus.

 

3.Other Compensation

 

As part of the Executive working with the CEO to aid in:

 

- Mergers and Acquisitions

- Funding structures including Broker Dealer institutional and investor
underwritings,

- Design and implementation of technology platforms that accelerate financial
profitability

- Achieves profitability by February 28th 2021

 

Then the CEO will have the authority at his sole discretion to access the
accomplishments and reward the Executive for assisting in the completion of
any/all of the above with bonus grant of up to a 25,000 share bonus or a $25,000
cash bonus with such bonus form being at the executives option.

On the anniversary of this agreement (year 2) the company will agree to develop
a new bonus incentive plan with the Executive.

 

Section 7. Disposition of Stock

If Executive desires to sell in excess of 10,000 shares of the common stock of
the Company in a single transaction or in one or more related transactions at
any time when the daily trading volume of the Company's stock is less than
10,000 shares, then prior to selling any such shares, Executive shall submit a
written offer to the Company for the Company to acquire such shares at the
market price of such shares on the date of such offer. The Company shall have
five (5) calendar days in which to notify the Executive of its intent to
exercise such right of first refusal and the closing of such sale shall occur
within ten (10) calendar days of such notification. If the Company does not
exercise such right of first refusal then the Executive shall be free to sell
such shares in the open market in accordance with all applicable laws.

 

Section 8. Vacation

The Executive will be eligible for 3 weeks of vacation in the first year and 4
weeks’ vacation in subsequent years.

 

 

 11

Section 9. Term of Agreement

 

The initial term of this Agreement (the "Initial Term"), and the employment
hereunder, shall be for a period of thirty-six (36) months, commencing on the
Effective Date of the Agreement, unless sooner terminated. The contract may be
extended by mutual consent of the parties.

 

Exhibit B

 

Tim Sikora - CIO & COO Monaker Group, Inc.

 

The executive has overall responsibility as CIO & COO of Monaker Group to
implement systems, reporting and accountable management reports such as to help
maximize growth and bottom line success of the Monaker business.

 

The Executive’s main responsibilities are as follows:

 

1.Cash Flow

 

As a new Officer, your job is to control the cash flow position throughout the
company, understand the sources and uses of cash, and maintain the integrity of
funds, securities and other valuable documents. Your responsibilities include
the authority to establish accounting policies and procedures in conjunction
with the CEO and CFO for credit and collections, purchasing, payment of bills,
and other financial obligations.

 

2.Company Supplier and Distributor Contracts

 

You will be responsible to understand all of the company’s Supplier and
Distributor Contracts. The company has many legal contracts that can expose it
to liabilities. statutory & tax obligations, hidden liabilities in the form of
contingencies, leases, or insurance summaries, and expectations from loan
covenants and/or the board of directors. Management of these liabilities is key
to the company’s financial wellbeing.

 

3.Company Performance

You must understand the company business model for generating customer value and
translate the operational metrics into measures for performance. You will be
responsible for implementing tools in conjunction with the CFO like the balanced
scorecard, dashboards, and financial statement ratio analysis to communicate
both the company’s expected and actual financial performance.

 

4.Department Supervision

 

The company is a small organization with plans for rapid growth. As the CIO /COO
you are the supervisor of operations, employee and technology expenditures. You
will be required to support the company’s policies, procedures and methods for
automating document control.

 

5.Financial Obligations

 

As the CIO, you need to approve all agreements concerning technology
developments and obligations, such as contracts for scope of development work,
IT assets, and services, and other actions requiring a commitment of financial
resources.

 

6.Record Control

 

You will be responsible for the financial aspects of all company transactions
including Corporate Travel agreements, Travel supplier/fulfillment Contracts,
contracts, and leases. The COO will also review and recommend insurance coverage
as required (D&O, Travel, content, customer etc.) . Additionally you will work
with the CFO to ensure the maintenance of appropriate financial records,
prepares required financial reports, insures audits are completed in time and
statutory book closing occur. One of the primary COO and CFO responsibilities is
ensuring company compliance with financial regulations and standards, like
Sarbanes, the IRS Tax Code, and GAAP (and soon, IFRS).

 

7.Shareholder Relations

 

Analysis of company shareholder relations policies, procedures, and information
programs, including the annual and interim reports to shareholders and the Board
of Directors, as well as recommends to the CEO of new or revised policies,
procedures, or programs when needed.17

 

8.Budgeting and Expense Control

 

You are responsible for working with the CEO and CFO in overseeing the budget
process, collecting the inputs, and comparing the company’s actual performance
with estimates (the budget).

Such other duties as may be assigned by the CEO of Monaker from time to time.

 

 





 